 


109 HR 3344 IH: Offshore Infrastructure Emergency Relief Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3344 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to allow the area of a Presidentially declared disaster to include the outer Continental Shelf. 
 
 
1.Short titleThis Act may be cited as the Offshore Infrastructure Emergency Relief Act of 2005. 
2.Presidentially declared disaster area may include the outer Continental Shelf 
(a)In generalSection 102(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(3)) is amended by inserting , and includes the outer Continental Shelf (as defined in section 2(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(a)) after Islands. 
(b)Effective dateThe amendment made by this section shall apply to— 
(1)declarations made after the date of the enactment of this Act, or 
(2)modifications made after such date with respect to declarations made after December 31, 2003. 
 
